UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number:0-15375 RADA ELECTRONIC INDUSTRIES LTD. (Exact name of Registrant as specified in its charter and translation of Registrant's name Into English) Israel (Jurisdiction of incorporation or organization) 7 Giborei Israel Street, Netanya 4250407, Israel (Address of principal executive offices) Shiri Lazarovich, CFO, +(phone), + (fax) 7 Giborei Israel Street, Netanya 4250407, Israel (Name, telephone, facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, NIS 0.015 Par Value NASDAQ Capital Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: Ordinary Shares, par value NIS 0.015 per share…15,898,965 (As of December 31, 2015) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x INTRODUCTION We are an Israel based defense electronics contractor.We specialize in the development, manufacturing, marketing and sales of military avionics systems for manned and unmanned aircraft, inertial navigation systems for air and land platforms, and tactical land radars for force and border protection applications. Our shares are traded on the NASDAQ Capital Market under the symbol "RADA".As used in this annual report, the terms "we," "us" and "our" mean RADA Electronic Industries Ltd. and its subsidiaries, unless otherwise indicated. Our consolidated financial statements appearing in this annual report are prepared in U.S. dollars and in accordance with generally accepted accounting principles in the United States, or U.S. GAAP.All references in this annual report to "dollars" or "$" are to U.S. dollars and all references in this annual report to "NIS" are to New Israeli Shekels. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any previous filing with the Securities and Exchange Commission, or the SEC, you may read the document itself for a complete recitation of its terms. Except for the historical information contained in this annual report, the statements contained in this annual report are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and the Private Securities Litigation Reform Act of 1995, as amended, with respect to our business, financial condition and results of operations.Such forward-looking statements reflect our current view with respect to future events and financial results.We urge you to consider that statements which use the terms "anticipate," "believe," "do not believe," "expect," "plan," "intend," "estimate," "anticipate" and similar expressions are intended to identify forward-looking statements.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements expressed or implied by such forward-looking statements.Such forward-looking statements are also included in Item 4 – "Information on the Company" and Item 5 – "Operating and Financial Review and Prospects."Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by applicable law, including the securities laws of the United States, we undertake no obligation to publicly release any update or revision to any forward-looking statements to reflect new information, future events or circumstances, or otherwise after the date hereof.We have attempted to identify significant uncertainties and other factors affecting forward-looking statements in the Risk Factors section that appears in Item 3D. "Key Information - Risk Factors." i TABLE OF CONTENTS Page No. PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 A. Selected Financial Data 1 B. Capitalization and Indebtedness 2 C. Reasons for the Offer and Use of Proceeds 2 D. Risk Factors 2 ITEM 4. INFORMATION ON THE COMPANY 15 A. History and Development of the Company 15 B. Business Overview 15 C. Organizational Structure 24 D. Property, Plants and Equipment 24 ITEM 4A. UNRESOLVED STAFF COMMENTS 24 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 24 A. Operating Results 24 B. Liquidity and Capital Resources 32 C. Research and Development, Patents and Licenses 35 D. Trend Information 36 E. Off-Balance Sheet Arrangements 36 F. Tabular Disclosure of Contractual Obligations 36 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 37 A. Directors and Senior Management 37 B. Compensation 39 C. Board Practices 40 D. Employees 50 E. Share Ownership 52 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 53 A. Major Shareholders 53 B. Related Party Transactions 54 C. Interests of Experts and Counsel 56 ITEM 8. FINANCIAL INFORMATION 56 A. Consolidated Statements and Other Financial Information 56 B. Significant Changes 56 ITEM 9. THE OFFER AND LISTING 56 A. Offer and Listing Details 56 B. Plan of Distribution 57 C. Markets 58 D. Selling Shareholders 58 E. Dilution 58 F. Expense of the Issue 58 ITEM 10. ADDITIONAL INFORMATION 58 A. Share Capital 58 B. Memorandum and Articles of Association 58 C. Material Contracts 61 D. Exchange Controls 61 E. Taxation 61 F. Dividend and Paying Agents 69 G. Statement by Experts 69 H. Documents on Display 69 I. Subsidiary Information 69 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 69 ii ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 70 PART II 70 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 70 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 70 ITEM 15. CONTROLS AND PROCEDURES 70 ITEM 16. RESERVED. 71 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 71 ITEM 16B. CODE OF ETHICS 71 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 72 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 73 ITEM 16E. PURCHASE OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 73 ITEM 16F. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT 73 ITEM 16G. CORPORATE GOVERNANCE 73 ITEM 16H. MINE SAFETY DISCLOSURE 74 PART III 75 ITEM 17. FINANCIAL STATEMENTS 75 ITEM 18. FINANCIAL STATEMENTS 75 ITEM 19. EXHIBITS 75 iii PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A.Selected Financial Data We derived the following consolidated statements of operations data for the years ended December 31, 2013, 2014 and 2015 and the consolidated balance sheet data as of December 31, 2014 and 2015 from our audited consolidated financial statements included elsewhere in this annual report.We derived the consolidated statements of operations data for the years ended December 31, 2011 and 2012, and the consolidated balance sheet data as of December 31, 2011, 2012 and 2013 from our audited consolidated financial statements that are not included in this annual report. Year Ended December 31, (U.S. dollars in thousands, except share and per share data) Revenues $ Cost of revenues Gross profit Research and development, net Marketing and selling General and administrative Goodwill impairment - Operating income (loss) Financial expense, net Net income (loss) Net (income) loss attributable to non-controlling interest (7
